DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Drye on 08/26/2021.

The application has been amended as follows: 
Claim 1 lines 18 and 20 recite, “…the contact portion…,” and, “…the same contact pad of the module…,” claim is amended to recite –[[the]]a contact portion-- and –[[the]]a same contact pad of [[the]]a module--.
Claim 2 lines 21 and 23 recite, “…the contact portion…,” and, “…the same contact pad of the module…,” claim is amended to recite –[[the]]a contact portion-- and –[[the]]a same contact pad of [[the]]a module--.
Claim 9 lines 22 and 26 recite, “…a contact portion…,” and, “…the same contact pad of the module…,” claim is amended to recite –[[a]]the contact portion-- and –[[the]]a same contact pad of [[the]]a module--.

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, disclose, provide or suggest a plurality of signal contact terminals having a shape identical to a shape of the grounding main contact terminals, a center-to-center distance between a contact portion of the grounding sub-contact terminal and the contact portion of the grounding main contact terminal to be brought into contact with different locations on a same contact pad of a module is set in a predetermined range combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 2, the prior art of record fails to teach, disclose, provide or suggest a plurality of signal contact terminals having a shape identical to a shape of the grounding main contact terminals, a center-to-center distance between a contact portion of the grounding sub-contact terminal and the contact portion of the grounding main contact terminal to be brought into contact with different locations on a same contact pad of a module is set in a predetermined range combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 9, the prior art of record fails to teach, disclose, provide or suggest a plurality of signal contact terminals having a shape identical to a shape of the grounding main contact terminals, a position of a contact portion of each grounding sub-contact terminal is set to a position closer to the slot of the connector insulator than is a position of the contact portion of each grounding main contact terminal, and a center-to-center distance between the contact portion of the grounding sub-contact terminal and the contact portion of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARCUS E HARCUM/Examiner, Art Unit 2831